                    Case 3:20-cv-01580-IM             Document 49             Filed 11/30/20   Page 1 of 9




     ELLEN F. ROSENBLUM
     Attorney General
     JILL SCHNEIDER #001619
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Jill.Schneider@doj.state.or.us

     Attorneys for Defendants




                                    IN THE UNITED STATES DISTRICT COURT

                                           FOR THE DISTRICT OF OREGON



     JOSEPH GIBSON and RUSSELL SCHULTZ,                              Case No. 3:20-cv-01580-SB

                        Plaintiffs,                                  STIPULATED PROTECTIVE ORDER

               v.

     MIKE SCHMIDT, in his official capacity as
     District Attorney of Multnomah County,
     Oregon, MULTNOMAH COUNTY
     DISTRICT ATTORNEY'S OFFICE, and
     BRAD KALBAUGH, in his official capacity
     as a Multnomah County Deputy District
     Attorney,,

                        Defendants.


               One or more of the parties has requested the production of documents or information that

     at least one party considers to be or to contain confidential information, and that are subject to

     protection under Federal Rule of Civil Procedure 26(c). The parties agree that good cause exists

     to protect the confidential nature of the information contained in documents, interrogatory

     responses, responses to requests for admission, or deposition testimony.

Page 1 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20   Page 2 of 9




               This action concerns the complaint of plaintiffs that the actions of the Multnomah County

     District Attorney’s Office violated their civil rights, sufficient to require federal court

     intervention in a state criminal prosecution. Among the anticipated discovery are certain subsets

     of criminal files of multiple persons arrested in the summer of 2020, located in and pulled from a

     CRIMES data base, recording criminal charges. These files concern non-parties and contain

     confidential and personally identifying material. The parties expect to exchange documents and

     information relating to the criminal files of non-parties, some of whom are subject to pending or

     continuing prosecution.

               The parties agree that the entry of this Stipulated Protective Order ("Protective Order")

     for the production of documents from the CRIMES data base, only, is warranted to protect

     against disclosure of such documents and information.

               Based upon the above stipulation of the parties, and the Court being duly advised,

     IT IS HEREBY ORDERED as follows:

     1.        All documents, testimony, and other materials produced by the parties in this case from

     the CRIMES data base and labeled "Confidential" or "Attorneys' Eyes Only" shall be used only

     in this proceeding.

     2.        Use of any information or documents labeled "Confidential" or "Attorneys' Eyes Only"

     and subject to this Protective Order, including all information derived therefrom, shall be

     restricted solely to the litigation of this case and shall not be used by any party for any business,

     commercial, or competitive purpose. This Protective Order, however, does not restrict the

     disclosure or use of any information or documents lawfully obtained by the receiving party

     through means or sources outside of this litigation. Should a dispute arise as to any specific

     information or document, the burden shall be on the party claiming that such information or

     document was lawfully obtained through means and sources outside of this litigation.

     3.        The parties, and third parties subpoenaed by one of the parties, may designate as

     "Confidential" or "Attorneys' Eyes Only" documents, testimony, written responses, or other

Page 2 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20   Page 3 of 9




     materials produced in this case if they contain information that the producing party has a good

     faith basis for asserting is confidential under the applicable legal standards. The party shall

     designate each page of the document with a stamp identifying it as "Confidential" or "Attorneys'

     Eyes Only," if practical to do so.

     4.        If portions of documents or other materials deemed "Confidential" or "Attorneys' Eyes

     Only" or any papers containing or making reference to such materials are filed with the Court,

     they shall be filed under seal and marked as follows or in substantially similar form:

                                         CONFIDENTIAL
                        IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                        ENCLOSURE(S) SHALL BE TREATED AS CONFIDENTIAL AND
                        SHALL NOT BE SHOWN TO ANY PERSON OTHER THAN
                        THOSE PERSONS DESIGNATED IN PARAGRAPH 7 OF THE
                        PROTECTIVE ORDER.
     or

                                         STIPULATED PROTECTIVE ORDER

                                      ATTORNEYS' EYES ONLY
                        IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                        ENCLOSURE(S) SHALL BE TREATED AS FOR ATTORNEYS'
                        EYES ONLY AND SHALL NOT BE SHOWN TO ANY PERSON
                        OTHER THAN THOSE PERSONS DESIGNATED IN PARAGRAPH
                        8 OF THE PROTECTIVE ORDER.
               If a party is filing a document that it has itself designated as "Confidential" or "Attorneys'

     Eyes Only," that party shall reference this Stipulated Protective Order in submitting the

     documents it proposes to maintain under seal. If a non-designating party is filing a document that

     another party has designated as "Confidential" or "Attorneys' Eyes Only," then the non-

     designating party shall file the document under seal. If the non-designating party makes a request

     in writing to have the document unsealed and designating party does not file, within ten calendar

     days, a motion that shows good cause to maintain the document under seal, then the Court shall

     unseal the document. Before seeking to maintain the protection of documents filed with the

     Court, a party must assess whether redaction is a viable alternative to complete nondisclosure.



Page 3 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20   Page 4 of 9




     5.        Within thirty (30) days after receipt of the final transcript of the deposition of any party

     or witness in this case, a party or the witness may designate as "Confidential" or "Attorneys'

     Eyes Only" any portion of the transcript that the party or witness contends discloses confidential

     information. If a transcript containing any such material is filed with the Court, it shall be filed

     under seal and marked in the manner described in paragraph 4. Unless otherwise agreed, all

     deposition transcripts shall be treated as "Confidential" until the expiration of the thirty-day

     period.

     6.        "Confidential" or "Attorneys' Eyes Only" information and documents subject to this

     Protective Order shall not be filed with the Court or included in whole or in part in pleadings,

     motions, briefs, etc., filed in this case, except when any portion(s) of such pleadings, motions,

     briefs, etc. have been filed under seal by counsel and marked in the same manner as described in

     paragraph 4 above. Such sealed portion(s) of pleadings, motions, briefs, documents, etc., shall be

     opened only by the Court or by personnel authorized to do so by the Court.

     7.        Use of any information, documents, or portions of documents marked "Confidential,"

     including all information derived therefrom, shall be restricted solely to the following persons,

     who agree to be bound by the terms of this Protective Order, unless additional persons are

     stipulated by counsel or authorized by the Court:

               a. Outside counsel of record for the parties, and the administrative staff of outside

     counsel's firms.

               b. In-house counsel for the parties, and the administrative staff for each in-house counsel.

               c. Any party to this action who is an individual, and every employee, director, officer, or

     manager of any party to this action who is not an individual, but only to the extent necessary to

     further the interest of the parties in this litigation.

               d. Independent consultants or expert witnesses (including partners, associates and

     employees of the firm which employs such consultant or expert) retained by a party or its



Page 4 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20   Page 5 of 9




     attorneys for purposes of this litigation but only to the extent necessary to further the interest of

     the parties in this litigation.

               e. The Court and its personnel, including, but not limited to, stenographic reporters

     regularly employed by the Court and stenographic reporters not regularly employed by the Court

     who are engaged by the Court or the parties during the litigation of this action,

               f. The authors and the original recipients of the documents.

               g. Any court reporter or videographer reporting a deposition.

               h. Employees of copy services, microfilming or database services,

     trial support firms and/or translators who are engaged by the parties during the litigation of this

     action.

     8.        Use of any information, documents, or portions of documents marked "Attorneys' Eyes

     Only," including all information derived therefrom, shall be restricted solely to the persons listed

     in paragraphs 7(a), 7(b), 7(d), 7(e), 7(g) and 7(h), unless additional persons are stipulated by

     counsel or authorized by the Court.

     9.        Prior to being shown any documents produced by another party marked "Confidential" or

     "Attorneys' Eyes Only," any person listed under paragraph 7(c) or 7(d) shall agree to be bound

     by the terms of this Order by signing the agreement attached as Exhibit A.

     10.       Whenever information designated as "Confidential" or "Attorneys' Eyes Only" pursuant

     to this Protective Order is to be discussed by a party or disclosed in a deposition, hearing, or pre-

     trial proceeding, the designating party may exclude from the room any person, other than persons

     designated in paragraphs 7 and 8, as appropriate, for that portion of the deposition, hearing or

     pre-trial proceeding.

     11.       Each party reserves the right to dispute the confidential status claimed by any other party

     or subpoenaed party in accordance with this Protective Order. If a party believes that any

     documents or materials have been inappropriately designated by another party or subpoenaed

     party, that party shall confer with counsel for the designating party. As part of that conferral, the

Page 5 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20   Page 6 of 9




     designating party must assess whether redaction is a viable alternative to complete non-

     disclosure. If the parties are unable to resolve the matter informally, a party may file an

     appropriate motion before the Court requesting that the Court determine whether the Protective

     Order covers the document in dispute. Regardless of which party files the motion, the party

     seeking to protect a document from disclosure bears the burden of establishing good cause for

     why the document should not be disclosed. A party who disagrees with another party's

     designation must nevertheless abide by that designation until the matter is resolved by agreement

     of the parties or by order of the Court.

     12.       The inadvertent failure to designate a document, testimony, or other material as

     "Confidential" or "Attorneys' Eyes Only" prior to disclosure shall not operate as a waiver of the

     party's right to later designate the document, testimony, or other material as "Confidential" or

     "Attorneys' Eyes Only." The receiving party or its counsel shall not disclose such documents or

     materials if that party or counsel knows or reasonably should know that a claim of confidentiality

     would be made by the producing party. Promptly after receiving notice from the producing party

     of a claim of confidentiality, the receiving party or its counsel shall inform the producing party

     of all pertinent facts relating to the prior disclosure of the newly-designated documents or

     materials, and shall make reasonable efforts to retrieve such documents and materials and to

     prevent further disclosure.

     13.       Designation by either party of information or documents as "Confidential" or "Attorneys'

     Eyes Only," or failure to so designate, will not be constitute an admission that information or

     documents are or are not confidential or trade secrets. Neither party may introduce into evidence

     in any proceeding between the parties, other than a motion to determine whether the Protective

     Order covers the information or documents in dispute, the fact that the other party designated or

     failed to designate information or documents as "Confidential" or "Attorneys' Eyes Only."

     14.       Upon the request of the producing party or third party, within 30 days after the entry of a

     final judgment no longer subject to appeal on the merits of this case, or the execution of any

Page 6 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20   Page 7 of 9




     agreement between the parties to resolve amicably and settle this case, the parties and any person

     authorized by this Protective Order to receive confidential information shall return to the

     producing party or third party, or destroy, all information and documents subject to this

     Protective Order. Returned materials shall be delivered in sealed envelopes marked

     "Confidential" to respective counsel. The party requesting the return of materials shall pay the

     reasonable costs of responding to its request. Notwithstanding the foregoing, counsel for a party

     may retain archival copies of confidential documents.

     15.       This Protective Order shall not constitute a waiver of any party's or nonparty's right to

     oppose any discovery request or object to the admissibility of any document, testimony or other

     information.

     16.       Nothing in this Protective Order shall prejudice any party from seeking amendments to

     expand or restrict the rights of access to and use of confidential information, or other

     modifications, subject to order by the Court.



     ///




     ///




     ///




     ///




Page 7 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20      Page 8 of 9




     17.       The restrictions on disclosure and use of confidential information shall survive the

     conclusion of this action and this Court shall retain jurisdiction of this action after its conclusion

     for the purpose of enforcing the terms of this Protective Order.

     So stipulated:

                                                                                      James L. Buchal
     D. Angus Lee                                                                  James L. Buchal
     Counsel for Plaintiff                                                         Counsel for Plaintiff

           Jill Schneider
     Jill Schneider
     Counsel for Defendants


     The Court has reviewed the reasons offered in support of entry of this Stipulated

     Protective Order and finds that there is good cause to protect the confidential nature of certain

     information. Accordingly, the Court adopts the above Stipulated Protective Order in this

     action.

     IT IS SO ORDERED.




            November 30, 2020
     DATED: _____________                                                          ________________________
                                                                                   Karin J. Immergut




Page 8 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:20-cv-01580-IM                Document 49             Filed 11/30/20   Page 9 of 9




                                                           EXHIBIT A

     I,____________________ , have been advised by counsel of record for _______________ of the

     protective order governing the delivery, publication, and disclosure of confidential documents

     and information produced in this litigation. I have read a copy of the protective order and agree

     to abide by its terms.

                                                              Signed ____________________

                                                              Printed Name ____________________

                                                              Date ____________________




Page 9 -   STIPULATED PROTECTIVE ORDER
           JS/lf1/Gibson 1580 PLD Stip Protective Order
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4791
